 1   XAVIER BECERRA
     Attorney General of California
 2   MIGUEL NERI
     Supervising Deputy Attorney General
 3   JORGE AGUILAR II
     Deputy Attorney General
 4   State Bar No. 238111
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0002
      Fax: (510) 622-2270
 7    E-mail: Jorge.Aguilar@doj.ca.gov
 8   Attorneys for Defendants Department of Motor
     Vehicles; Carrie Stanton
 9

10   ROGERS JOSEPH O’DONNELL
     Aaron P. Silberman (State Bar No. 161021)
11   asilberman@rjo.com
     Aaron M. Scolari (State Bar No. 237397)
12   ascolari@rjo.com
     311 California Street
13   San Francisco, California 94104
     Telephone: 415.956.2828
14   Facsimile: 415.956.6457
15   Attorneys for Plaintiff Luz Velarde
16
                                  UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18

19

20   LUZ VELARDE,                                           Case No. 18-cv-03749-HSG
21                                           Plaintiff, STIPULATION TO EXTEND
                                                        SCHEDULING ORDER DEADLINES;
22                  v.                                  ORDER
23
     DEPARTMENT OF MOTOR VEHICLES,                      Action Filed: June 25, 2018
24   CARRIE STANTON,
25                                         Defendant.
26

27

28
                                                        1
                                            Stipulation to Extend Scheduling Order Deadlines (18-cv-03749-HSG)
                                                                                                      492728.2
 1                  Plaintiff Luz Velarde (“Plaintiff”) and Defendant Department of Motor Vehicles
 2   (“Defendant”), by and through their attorneys of record, jointly stipulate as follows:
 3                  1.      WHEREAS, the Parties currently have a mediation schedule with mediator
 4   Claudia Viera on May 28, 2019.
 5                  2.      WHEREAS, pursuant to the Court’s January 16, 2019 Order, the Court set
 6   the following deadlines:
 7

 8                         Event                                                Date
 9    General Order 71 Disclosures                        February 14, 2019
10    Close of Fact Discovery                             June 14, 2019
11    Exchange of Opening Expert Reports                  June 28, 2019
12    Exchange of Rebuttal Expert Reports                 July 12, 2019
13    Close of Expert Discovery                           July 26, 2019
14    Dispositive Motion Hearing Deadline                 September 5, 2019 at 2:00 p.m.
15                  3.      WHEREAS, in light of the May 28, 2019 mediation, the Parties have
16   agreed to extend the above deadlines by 30 days so that discovery may be conducted in an orderly
17   and efficient manner in the event that the case is not resolved at mediation.
18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                            Stipulation to Extend Scheduling Order Deadlines (18-cv-03749-HSG)
                                                                                                      492728.2
 1         IT IS SO STIPULATED.
 2

 3
     Dated: May 14, 2019                         Respectfully Submitted,
 4
                                                 XAVIER BECERRA
 5                                               Attorney General of California
 6                                               By:    /s/ Jorge Aguilar II
 7                                               JORGE AGUILAR II
                                                 Deputy Attorney General
 8                                               Attorneys for Defendants Department of
                                                 Motor Vehicles; Carrie Stanton
 9

10

11   Dated: May 14, 2019                        ROGERS JOSEPH O'DONNELL
12
                                                By: /s/ Aaron M. Scolari
13                                              AARON P. SILBERMAN
                                                AARON M. SCOLARI
14
                                                Attorneys for Plaintiff
15                                              LUZ VELARDE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
                                  Stipulation to Extend Scheduling Order Deadlines (18-cv-03749-HSG)
                                                                                            492728.2
 1                                               ORDER
 2          Pursuant to the Stipulation of the Parties and for good cause shown, the Court continues
 3   the current scheduling order deadlines and SETS the following deadlines:

 4

 5                       Event                                              Date

 6    Close of Fact Discovery                           July 15, 2019

 7    Exchange of Opening Expert Reports                July 29, 2019

 8    Exchange of Rebuttal Expert Reports               August 12, 2019

 9    Close of Expert Discovery                         August 26, 2019
10    Dispositive Motion Hearing Deadline               October 3, 2019 at 2:00 p.m.
11
            IT IS SO ORDERED.
12

13   Dated: May 15, 2019
                                                          HAYWOOD S. GILLIAM, JR.
14
                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                                                                Order (18-cv-03749-HSG)
                                                                                               492728.2
